PER CURIAM.
Donald Eugene Wright, pro se, appealed the trial court’s denial of Wright’s Petition for Writ of Error Coram Nobis. Wright was incarcerated at the time of filing his petition with the trial court. Therefore, he was a custodial claimant and a writ of coram nobis was unavailable to him. See Wood v. State, 750 So.2d 592 (Fla.1999).
We treat Wright’s appeal as an appeal from the summary denial of a Rule 3.850 motion. The trial court properly attached portions of the trial record to its denial and that record reveals that contrary to the allegations of the petition, Wright was allowed to talk with his defense counsel at a recess during his cross-examination. Therefore, the trial court properly denied Wright’s petition.
AFFIRMED.
HARRIS, PETERSON and GRIFFIN, JJ., concur.